internal_revenue_service number release date index number --------------------- ------------- ------------------------------------ ------------------------ ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ telephone number -------------------- cc intl b6 plr-116578-08 date date legend ---------------------------------- ------------------------------------ ------------------ ------------------ --------------------------------------------------------------------- ------------------------ ------- ------------- ------------------- ------------------- -------------------------- ------------------------ ----------------------- advisors taxpayer parent state b business year state a date date date date date dear -------------- this responds to an date letter_ruling request submitted by advisors on taxpayer’s behalf the letter requested a ruling granting taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a including the shareholder consent statements in accordance with temp sec_1 1t b the extension granted by this letter_ruling is based on facts and representations submitted by taxpayer and advisors and accompanied by penalty of perjury statements executed by taxpayer and advisors this office has not verified the facts and representations submitted in support of the ruling_request verification of the plr-116578-08 information representations statements and other data may be required as part of the audit process facts parent is a state b corporation principally engaged in business in year parent decided to establish an interest charge domestic_international_sales_corporation ic- disc to sell its products on a commission basis parent hired advisors to help it establish a domestic subsidiary that would elect ic-disc status for federal_income_tax purposes as part of this process taxpayer was incorporated in state a on date in addition advisors prepared the necessary documents for taxpayer to elect to be treated as an ic-disc on date advisors sent taxpayer a package containing these documents for taxpayer’s signature and execution taxpayer mistakenly believed that once these documents were complete all the requirements to conduct business and be treated as an ic-disc for its first taxable_year were satisfied accordingly taxpayer maintained its own bank account and maintained separate books_and_records to record ic-disc transactions starting date taxpayer uses a taxable_year accounting_period ending december and uses the accrual_method of accounting to maintain its books_and_records even though taxpayer assumed that the necessary requirements to conduct business as an ic-disc were satisfied it did not qualify as an ic-disc for federal_income_tax purposes because it did not timely file a form 4876-a with the irs within days of date taxpayer represents that it did not discover this error until date more than days after date after consulting with advisors taxpayer took various ineffective actions between date and date in an effort to remedy its failure to timely file form 4876-a because these actions were ineffective advisors acting on taxpayer’s behalf submitted this letter_ruling request on date the period of limitations on assessment under sec_6501 has not expired for taxpayer’s taxable years for which the election is being made or any taxable years that would have been affected by the election had taxpayer made a timely election taxpayer has requested a ruling that grants an extension of time to file form 4876-a within days from the issuance of a favorable ruling letter so that the form will be treated as timely filed within days after the beginning of its first taxable_year law and analysis sec_992 provides that an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the plr-116578-08 secretary may give his consent to the making of an election at such other times as he may designate sec_992 provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election temp sec_1_921-1t provides in part that a corporation electing ic- disc status must file form 4876-a a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year the rules contained in sec_1_992-2 b and b shall apply to the manner of making the election and the manner and form of representing shareholder consent to the election sec_1_992-2 provides in part that the election to be treated as a domestic_international_sales_corporation shall be valid only if the consent of every person who is a shareholder of the corporation as of the beginning of the first taxable_year for which such election is effective is on or attached to the form 4876-a when filed with the service_center sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interest of the government taxpayer requests an extension of time to make a timely election described in temp sec_1_921-1t for its first taxable_year this election is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an plr-116578-08 extension of time provided that taxpayer satisfies the standards for relief set forth in sec_301_9100-3 based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a in accordance with temp sec_1_921-1t such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year beginning date the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election to submit shareholder consent statements or to claim ic-disc status or benefits see sec_301_9100-1 a copy of this letter_ruling should be filed with the form 4876-a and shareholder consent statements this ruling is directed only to the taxpayer that requested it sec_6110 provides that written determinations may not be used or cited as precedent except as expressly provided herein this ruling neither expresses nor implies any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this ruling letter pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representatives sincerely ________________________ john e hinding assistant to the branch chief branch office_of_chief_counsel international
